Citation Nr: 1036210	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for PTSD and peripheral 
neuropathy.  In his Substantive Appeal, the Veteran limited his 
appeal to those issues.  In an April 2006 rating decision, the RO 
granted service connection for peripheral neuropathy.  Thus, the 
only issue before the Board is as noted on the title page.

The Veteran requested a Board hearing in a February 2004 VA Form 
9.  A Travel Board hearing was scheduled for January 2008, and 
the Veteran failed to appear. Neither the Veteran nor his 
representative filed a motion for a new hearing. Accordingly, the 
case will be processed as though the request for a hearing had 
been withdrawn. See 38 C.F.R. § 20.704(d) (2009).

In August 2008 the Board remanded this case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304 and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  The change is not applicable to this case. 

Analysis

The Veteran's service treatment records are negative for a 
psychiatric disorder.  His November 1967 pre-enlistment 
examination and his September 1970 separation examination show a 
normal psychiatric system.  

Approximately 32 years after his discharge from service the 
Veteran submitted a claim for service connection for PTSD.  In 
connection with the claim the Veteran submitted a May 2002 VA 
outpatient treatment report showing an assessment of PTSD, based 
on his report of witnessing a murder in service and experiencing 
nightmares and guilt over that incident.  Subsequent treatment 
records are negative for psychiatric problems, to include PTSD.  
An October 2005 VA treatment note shows that a PTSD screen was 
negative.    

Even assuming the Veteran does have a credible diagnosis of PTSD 
the next question, then, is whether the alleged in-service 
stressors actually occurred.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific finding 
as to whether the veteran engaged in combat).  The Board 
emphasizes that even if medical evidence appears to relate the 
diagnosis of PTSD to in-service stressors, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 
389(1996).

The Veteran's service records show that the Veteran was assigned 
to the 52nd Signal Battalion and had service in Vietnam from 
November 1968 to November 1969.  Service personnel records 
reflect no receipt of combat-related award or citation and no 
designation of participation in a combat campaign.  

Because the Veteran did not engage in combat with the enemy, the 
record must contain credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  "Credible 
supporting evidence" of a non-combat stressor may be obtained 
from service records or other sources.  Moreau, 9 Vet. App. at 
389.  The regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Veteran has submitted a statement dated in October 2004 in 
which he provided details regarding his alleged stressor.  He 
stated that during the first five or six months (approximately 
November 1968 to April 1970) of his period of service in Vietnam, 
he witnessed a soldier identified as Private J.P. shoot an 
unidentified Staff Sergeant.  The Veteran has explained that 
Private P. shot the Staff Sergeant following an altercation in a 
recreation room.  The Veteran has stated that he was "one step 
late" in stopping the shooting by knocking the rifle out of 
Private P.'s grasp.  The Veteran claims that Private P. was 
court-martialed, convicted and served a seven year sentence for 
the murder.  He stated that these events occurred while he served 
with a detachment the 52nd Signal Battalion in the town of Sadec 
on the Mekong River.

Pursuant to the August 2008 Board remand, the RO sought to verify 
the Veteran's claimed stressor.  A request for verification of 
the claimed incident was sent to the Army Investigative Reports, 
United States Army Crime Records Center (USACIDC) in December 
2008 and in January and February 2009 responses it was noted that 
there were no records of this incident available.  

In June 2009 the RO requested verification of the incident with 
the Joint Services Records Research Center (also known as CURR).  
By response dated in June 2009 CURR indicated that they 
researched the Operational Report Lessons Learned (OR-LL) 
submitted by the 52nd Signal Battalion (52nd Sig Bn) for the 
periods ending January 31 and April 30, 1960.  The OR-LLs 
documented that the 52nd Sig Bn was stationed at Can Tho.  Their 
higher headquarters was the 2nd Signal Group (2nd Sig Gp).  The 
OR-LLs also document that Company C was stationed at Vinh Long, 
My Phuoc Tay, Tra Vinh, Vuong Liem, and Sa Dec.  The OR-LLs did 
not document any individual by the last name of P. as being 
murdered or killed by hostile or non-hostile action during the 
reporting period.  CURR also researched the United States 
Military Casualty Reports submitted by the 52nd Sig Bn from 
November 1968 to August 1969.  There were four individuals:  
Anderson, Carney, Epley, and Rivera-Delvalle assigned to the 52nd 
Sig Bn that were killed during the reporting period.  The reports 
do not document any individual by the last name of P. as being 
murdered (or killed by hostile or non-hostile action) during the 
reporting period.  Additionally, CURR researched the Morning 
Reports (MRs) submitted by the 52nd Sig Bn for 1968 and 1969.  
CURR researched each of the 52nd Sig Bns companies and the 
headquarters company for 1968 and 1969 and were not able to 
verify that a J.P. was assigned to the battalion.  CURR indicated 
that there may be a criminal investigation report filed on the 
incident in which the Veteran stated that he witnessed the murder 
of his staff sergeant near the town of Sa Dec between December 1, 
1968 and April 1, 1969.  In order to request documentation 
pertaining to this incident, CURR suggested that the RO write to 
USACIDC.  

The RO again requested that USACIDC attempt to verify the claimed 
incident in April 2010 and in May 2010 it was noted that there 
were no records of this incident available.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  Even if a 
credible diagnosis of PTSD were of record, there is no evidence 
of record corroborating that the alleged in-service stressor 
actually occurred.  As above, both USACIDC and CURR have been 
unable to verify the claimed stressor.  While CURR mistakenly 
searched the name of Private J. P. as the victim rather than as 
the shooter, CURR also noted that it researched each of the 52nd 
Sig Bns companies and the headquarters company for 1968 and 1969 
and was not able to verify that a J. P. was assigned to the 
battalion.  Furthermore, in January 2009, February 2009, and May 
2010 USACIDC noted that there were no records of the claimed 
incident available.  That search was conducted using the correct 
facts.  

Therefore, in the absence of credible evidence corroborating the 
Veteran's statements as to his in-service stressor, and therefore 
the lack of a diagnosis of PTSD linked by medical evidence to 
confirmed stressful events in service, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) and other 
applicable laws and regulations have been met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in May 2002, June 2002, 
July 2004, and March 2006 letters and the claim was readjudicated 
in a May 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim. 38 C.F.R. § 3.159(c)(4).  There is no verifiable stressor 
for the claimed PTSD.  Therefore, there is no duty to provide an 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


